                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7
                                        AUDREY L. KIMNER,
                                   8                                                        Case No. 5:19-cv-07576-EJD
                                                       Plaintiff,
                                   9                                                        ORDER DENYING PLAINTIFF’S
                                                v.                                          MOTION FOR RECONSIDERATION
                                  10
                                        MARGARET A. POISSANT,                               Re: Dkt. No. 14
                                  11
                                                       Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          On January 29, 2020, this Court determined that the Rooker-Feldman doctrine prevented

                                  14   Plaintiff Audrey Kimner from proceeding with her case and dismissed certain Defendants from the

                                  15   action. See Dkt. 13. The Court, however, granted Plaintiff leave to amend her complaint as to the

                                  16   one Defendant not affected by Rooker-Feldman. Id. On February 5, 2020, Plaintiff Audrey

                                  17   Kimner filed a Motion to Vacate, which asks the Court to vacate its decision to release certain

                                  18   Defendants. Dkt. 14. Thus, in essence, Plaintiff asks this Court to reconsider its earlier ruling.

                                  19   Accordingly, the Court interprets Plaintiff’s motion as a motion for reconsideration. See Erickson

                                  20   v. Pardus, 551 U.S. 89, 94 (2007) (discussing the lower standard for pro se plaintiffs, namely that

                                  21   they are held to “less stringent standards” with respect to pleadings).

                                  22          Reconsideration of a final judgment, order, or proceeding is appropriate if (1) at the time of

                                  23   the motion for leave to file a motion for reconsideration, a material difference in fact or law exists

                                  24   from that which was presented to the Court before entry of the interlocutory order for which

                                  25   reconsideration is sought; (2) the court committed clear error or the initial decision was manifestly

                                  26   unjust; or (3) if new material facts emerge or a material change of law occurs after the time of the

                                  27   interlocutory order. N.D. Cal. Civ. L.R. 7-9(b). Absent these three things, “a motion for

                                  28   Case No.: 5:19-cv-07576-EJD
                                       ORDER DENYING PLAINTIFF’S MOTION FOR RECONSIDERATION
                                                                         1
                                   1   reconsideration should not be granted, absent highly unusual circumstances.” Carroll v. Nakatani,

                                   2   342 F.3d 934, 945 (9th Cir. 2003) (quoting Kona Enters., Inc. v. Estate of Bishop, 229 F.3d 877,

                                   3   890 (9th Cir. 2000)). Reconsideration is an “extraordinary remedy, to be used sparingly in the

                                   4   interests of finality and conservation of judicial resources.” Id. (citation and internal quotation

                                   5   marks omitted).

                                   6          Plaintiff has not established that the standard for reconsideration is met. Plaintiff has not

                                   7   shown a change in law, clear error, or the emergence of new material facts. Rather, Plaintiff’s

                                   8   motion to vacate focuses on the same factual allegations as Plaintiff’s earlier motions. Compare

                                   9   Dkt. 14 at 2 (discussing how Defendants violated her rights), with Dkt. 10 at 2 (same).

                                  10   Accordingly, Plaintiffs request for reconsideration is DENIED.

                                  11          Plaintiff may still file an amended complaint as to Ms. Poissant by February 28, 2020.

                                  12   The amended complaint must cure the deficiencies noted in this Order or the Court will dismiss
Northern District of California
 United States District Court




                                  13   Plaintiff’s claim(s) against Ms. Poissant. Before filing an amended complaint, this Court strongly

                                  14   urges Plaintiff to seek assistance from the Pro Se Program

                                  15   (https://www.cand.uscourts.gov/helpcentersj). The Federal Pro Se Program provides free

                                  16   information and limited-scope legal advice to pro se litigants in federal civil cases. The program

                                  17   is located in Room 2070 in the San Jose United States Courthouse, and is available by

                                  18   appointment Monday to Thursday 9:00 a.m.–4:00 p.m. The Program can also be reached by

                                  19   calling (408) 297-1480.

                                  20          IT IS SO ORDERED.

                                  21   Dated: February 11, 2020

                                  22                                                     ______________________________________
                                                                                         EDWARD J. DAVILA
                                  23                                                     United States District Judge
                                  24

                                  25

                                  26

                                  27

                                  28   Case No.: 5:19-cv-07576-EJD
                                       ORDER DENYING PLAINTIFF’S MOTION FOR RECONSIDERATION
                                                                         2
